                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI,                          )
                                               )
                Plaintiff,                     )
                                               )
         v.                                    )      Civil Action No. 20-647-CFC-SRF
                                               )
PAYPAL INC., et al.,                           )
                                               )
                Defendants.                    )

                              REPORT AND RECOMMENDATION

    I.   INTRODUCTION

         Plaintiff Maheswar Mikkilineni (“plaintiff”) proceeds pro se in this action against

defendants PayPal, Inc. (“PayPal”), Shijil TS/Sparksupport Infotech Pvt Ltd. (“Shijil”),

GoDaddy.com, LLC (“GoDaddy”), and Director CfA-CXC Center for Astrophysics/Harvard-

Smithsonian (“the Director of CfA-CXC”). Plaintiff filed an amended complaint on March 10,

2020, in the Superior Court of Delaware, in a second attempt to assert causes of action against an

employee of the Smithsonian for negligence and/or gross negligence, bad faith and/or fraud, and

violations of his constitutional rights. (D.I. 1, Ex. A) Presently before the court are the

following motions by the United States of America (the “United States”) 1: (1) the motion to

substitute party (D.I. 3), 2 and (2) the motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and

12(b)(6) (D.I. 4). 3 Also pending before the court are plaintiff’s various requests for relief, which




1
  The United States is not a named defendant but seeks to be substituted in place of defendant
Director of CfA-CXC. (D.I. 3)
2
  The United States filed its opening brief (D.I. 3) on May 15, 2020. Under D. Del. LR 7.1.2(b),
plaintiff’s answering brief was due on or before May 29, 2020, but plaintiff did not file an
answering brief.
3
  The United States filed its opening brief (D.I. 4) on May 15, 2020. Under D. Del. LR 7.1.2(b),
plaintiff’s answering brief was due by May 29, 2020. Plaintiff did not file an answering brief.
he combined in a single filing: (1) the motion for discovery and oral hearing, (2) the motion for

convening a three-judge panel, and (3) the motion to remand. (D.I. 6) 4 For the following

reasons, I recommend GRANTING the United States’ motion to substitute party, GRANTING

the United States’ motion to dismiss, DENYING plaintiff’s motion for discovery and oral

hearing, DENYING plaintiff’s motion to convene a three-judge panel, and DENYING-IN-PART

and GRANTING-IN-PART plaintiff’s motion to remand.

    II.   BACKGROUND

          a.     Procedural History

          On May 17, 2019, plaintiff initiated this action in Delaware Superior Court. (C.A. No.

19-1391, D.I. 1, Ex. A) On July 26, 2019, the United States filed a notice of removal to this

court, a motion to substitute itself as a party to replace defendant Director/Chandra X-ray Center

(CXC) for Astrophysics/Harvard & Smithsonian (CfA), and a motion to dismiss the case for lack

of subject matter jurisdiction. (C.A. No. 19-1391, D.I. 1; D.I. 3; D.I. 4) In response, plaintiff

filed an amended complaint, motions for discovery, and motions to remand to Delaware Superior

Court. (C.A. No. 19-1391, D.I. 5; D.I. 13; D.I. 14; D.I. 20) On January 28, 2020, the court

issued a report and recommendation, which, among other things, recommended granting the

United States’ motion to substitute a party, denying plaintiff’s motions for discovery, granting

the United States’ motions to dismiss, and granting-in-part and denying-in-part plaintiff’s

motions to remand. 5 Mikkilineni v. Paypal Inc., C.A. No. 19-1391-SRF, 2020 WL 434330, at *8



4
  The briefing for the pending motion for discovery is as follows: plaintiff’s opening brief (D.I.
6), the United States’ answering brief (D.I. 7), and plaintiff’s reply brief (D.I. 8). Plaintiff titled
his motion “Plaintiff Response to US 2nd Notice of Removal and Motion for Oral-Hearing and
Discovery.” (D.I. 6)
5
  The court recommended granting plaintiff’s motion to remand plaintiff’s supplemental state
law claims against defendants GoDaddy, PayPal, and Shijil. Mikkilineni v. Paypal Inc., C.A. No.
19-1391-SRF, 2020 WL 434330, at *8 (D. Del. Jan. 28, 2020).


                                                  2
(D. Del. Jan. 28, 2020). On February 18, 2020, plaintiff filed objections to the report and

recommendation. (C.A. No. 19-1391, D.I. 32) On February 21, 2020, the court overruled

plaintiff’s objections and adopted the report and recommendation. Mikkilineni v. Paypal Inc.,

C.A. No. 19-1391-CFC, 2020 WL 871545, at *2 (D. Del. Feb. 21, 2020).

       On March 10, 2020, seemingly in response to this court’s dismissal of plaintiff’s prior

claims against the United States in C.A. No. 19-1391, plaintiff filed a substantially similar

amended complaint 6 against defendants PayPal, Shijil, GoDaddy, and the Director of CfA-CXC

in the Delaware Superior Court. 7 (D.I. 1, Ex. A) On May 15, 2020, the United States, on behalf

of the Director of CfA-CXC, again removed the case to this court pursuant to 28 U.S.C. §§

1442(a)(1), the federal officer removal statute, 8 and 42 U.S.C. § 233(c). (D.I. 1) That same day,

the United States filed motions to substitute itself in place of the Director of CfA-CXC and to

dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). (D.I. 3; D.I. 4) On May 28, 2020,

plaintiff filed a motion for discovery and oral argument, requested a three-judge district court

panel, and moved to remand the case in response to the notice of removal. (D.I. 6)




6
  The differences between the amended complaint currently at issue and the operative pleading
the first time this case was removed are: (1) plaintiff changed defendant’s name from
Director/Chandra X-Ray Center (CXC) for Astrophysics/Harvard & Smithsonian (CfA) to
Director CfA-CXC Center for Astrophysics/Harvard-Smithsonian; (2) plaintiff included
additional allegations about email exchanges between himself and the Director of CfA-CXC’s
office; and (3) plaintiff added a bad faith and/or fraud claim and conclusory allegations of
constitutional violations against the Director of CfA-CXC. (C.A. No. 19-1391, D.I. 5; C.A. No.
20-647, D.I. 1, Ex. A)
7
  The Delaware Superior Court action is C.A. No. N19C-050123 PRW CCLD. (D.I. 1, Ex. A;
D.I. 7 at 17)
8
  The federal officer removal statute permits removal of a state court action to federal court
when, inter alia, such action is brought against “[t]he United States or any agency thereof or any
officer (or any person acting under that officer) of the United States or of any agency thereof, in
an official or individual capacity, for or relating to any act under color of such office.” 28 U.S.C.
§ 1442(a)(1).


                                                 3
       As a preliminary procedural matter, plaintiff argues that the amended complaint is not the

operative pleading in this litigation because it was improperly filed without leave of the

Delaware Superior Court. (D.I. 8) In support of his argument, plaintiff attached the letter of

Judge Wallace, the Delaware Superior Court judge presiding over the related state court

proceedings. (D.I. 6 at A-5–A-8) Judge Wallace scheduled a hearing to address plaintiff’s

“serial putative amended pleadings,” as well as pending motions filed by the state court

defendants. (Id. at A-6–A-7) Judge Wallace was prepared to address plaintiff’s attempted

amendments, including plaintiff’s second attempt to include the federal defendant, the Director

of CfA-CXC. (Id. at A-7 n.4) However, the removal by the Director of CfA-CXC, even if

deemed premature or improper, suspended state court jurisdiction over the case. (Id. A-7 n.3)

Thus, this court will view the amended complaint favorably to the plaintiff, as if amendment was

permitted, since both sides in the pending matter have argued their respective motions in reliance

upon it as the operative pleading. 9




9
  Judge Wallace also stated that after this case was first removed from Superior Court, plaintiff
was “undeterred and continued” to make filings in that court. (D.I. 6 at A-6) Judge Wallace
noted further that plaintiff “filed other serial putative amended pleadings” in Superior Court
upon the district court’s first remand on February 21, 2020. (Id.) Other courts have also noted
plaintiff’s habit of serial filing. See, e.g., Mikkilineni v. Gibson-Thomas Eng’g Co, 379 F.
App’x. 256, 257 (3d Cir. 2010) (“Mikkilineni . . . is well-known to this Court. . . The District
Court directed the Clerk not to accept any other pro se complaints from Mikkilineni unless he
obtained prior authorization from the court.”); Mikkilineni v. Penn Nat'l Mut. Cas. Ins. Co., 271
F. Supp. 2d 142, 143 (D.D.C. 2003) (“To protect the integrity of the courts and to prevent further
harassment of the defendants, the plaintiff’s filing of duplicative claims must stop. Accordingly,
the court grants the defendants’ motion for an order prohibiting the plaintiff from filing new
complaints in this court without leave.”); Mikkilineni v. Amwest Sur. Ins. Co., 919 A.2d 306, 308
n.1 (Pa. Commw. Ct. 2007) (noting that this plaintiff had “filed over 100 complaints in courts
throughout the country”). Plaintiff has not been deterred by the formalities of court rules and
affirmatively relies upon the averments in the amended complaint to make his various arguments
and requests for relief in the instant case. Accordingly, the court treats the amended complaint as
the operative complaint for the matters currently before the court.


                                                 4
       b.      Facts 10

       On March 13, 2019, plaintiff sent a formal proposal, entitled “Neutron (Dark Object or

DNA) within Solar Sun-Sirius System,” to the Director of CfA-CXC. 11 (D.I. 1, Ex. A at 16) On

the same day, the Director of CfA-CXC’s clerk sent plaintiff confirmation of having received his

proposal. (Id.) On May 8, 2019, plaintiff emailed the Director of CfA-CXC, writing “[p]lease

advise me on the status on or before May 14, 2019 or I may have to assume you have ‘no’

interest to review-consider the proposal, and I am free to initiate an ‘action’ under the laws.”

(Id.) On May 30, 2019, the Director of CfA-CXC’s clerk responded and noted that proposals

were subject to peer reviews that were not open to the general public. (Id.) The clerk told

plaintiff that applicants who had submitted proposals could expect to be notified of the results of

their peer review within a few weeks of the closing date. (Id.)

       On July 25, 2019, an individual from the Director of CfA-CXC’s office notified plaintiff

that his proposal had not been selected. (Id. at 16–17) The Director of CfA-CXC’s office noted

that it had received 516 proposals and, given available observing time and funding, only 168

were accepted. (Id.) The Director of CfA-CXC’s office also explained that no proposal with a

grade below 3.5 was recommended for inclusion in the Chandra observing program and that



10
   The facts in this section are based upon allegations in the amended complaint, which the court
accepts as true for the purposes of the present motion to dismiss. See Umland v. Planco Fin.
Servs., 542 F.3d 59, 64 (3d Cir. 2008). Citations to D.I. 1, Ex. A in this section pertain to the
amended complaint, attached to the notice of removal. (D.I. 1)
11
   The Smithsonian Astrophysical Observatory (“SAO”) conducts astrophysical research and
joins with the Harvard College Observatory to form the Center for Astrophysics. (D.I. 4, Ex. C
at 1-2) The Smithsonian Institute (the “Smithsonian”), by and through SAO, won the National
Aeronautics and Space Administration (“NASA”) contract to develop and operate the Chandra
X-ray Center. (Id. at 2) This NASA contract includes conducting the operations for the Chandra
X-ray Observatory, a “space-based X-ray telescope providing the highest angular-resolution
observations of the high-energy Universe of any telescope in the world.” (Id.) On an annual
basis, the Chandra X-ray Center invites scientific proposals, conducts a peer review of the
proposals, and selects a few winning proposals based on scientific merit. (Id.)


                                                 5
plaintiff’s proposal received a grade of “0.00.” (Id.) Plaintiff was told that his proposal was not

feasible because his proposed “target [did] not have coordinates at which we can point to the

accuracy required to ensure that it lies in our small field of view” and because the proposed

target was “not demonstrated to be an X-ray source.” (Id. at 4) Plaintiff asserts claims of

negligence and/or gross negligence, bad faith and/or fraud, and violations of his due process

rights under the Fifth and Fourteenth Amendments against the Director of CfA-CXC. (Id. at 20)

III.   LEGAL STANDARDS

       a.      Federal Rule of Civil Procedure 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) authorizes dismissal of a complaint for lack of

jurisdiction over the subject matter, or if the plaintiff lacks standing to bring its claim. Motions

brought under Rule 12(b)(1) may present either a facial or factual challenge to the court’s subject

matter jurisdiction. See Lincoln Ben. Life. Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015)

(quoting Common Cause of Pa. v. Pennsylvania, 558 F.3d 249, 257 (3d Cir. 2009)). In

reviewing a facial challenge under Rule 12(b)(1), the standards relevant to Rule 12(b)(6) apply.

In this regard, the court must accept all factual allegations in the complaint as true, and the court

may only consider the complaint and documents referenced in or attached to the complaint. See

Church of Universal Bhd. v. Farmington Twp. Supervisors, 296 F. App’x 285, 288 (3d Cir.

2008); Gould Elecs., Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). In reviewing a

factual challenge to the court’s subject matter jurisdiction, the court is not confined to the

allegations in the complaint. See Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891

(3d Cir. 1977). Instead, the court may consider evidence outside the pleadings, including




                                                  6
affidavits, depositions and testimony, to resolve any factual issues bearing on jurisdiction. 12 See

Gotha v. United States, 115 F.3d 176, 179 (3d Cir. 1997). Once the court’s subject matter

jurisdiction over a complaint is challenged, the plaintiff bears the burden of proving that

jurisdiction exists. See Lincoln, 800 F.3d at 105; Mortensen, 549 F.2d at 891.

       b.      Federal Rule of Civil Procedure 12(b)(6)

       Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). When considering a Rule

12(b)(6) motion to dismiss, the court must accept as true all factual allegations in the complaint

and view them in the light most favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542

F.3d 59, 64 (3d Cir. 2008).

       To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

must contain a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

complaint must set forth sufficient factual matter, accepted as true, to “state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

allow the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. See Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

       The court’s determination is not whether the non-moving party “will ultimately prevail,”

but whether that party is “entitled to offer evidence to support the claims.” In re Burlington Coat



12
  To explain the relationship between the SAO and the Chandra X-ray Center as it relates to
subject matter jurisdiction, the United States has submitted the declaration of Charles Alcock.
(D.I. 4, Ex. C) The declaration provides that the Smithsonian, by and through the SAO, won the
NASA contract to develop and operate the Chandra X-ray Center, which includes operations of
Chandra, a space-based x-ray telescope. (Id. at 1-2)


                                                  7
Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (internal citations and quotation marks

omitted). This “does not impose a probability requirement at the pleading stage,” but instead

“simply calls for enough facts to raise a reasonable expectation that discovery will reveal

evidence of [the necessary element].” Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir.

2008) (quoting Twombly, 550 U.S. at 556). The court’s analysis is a context-specific task

requiring the court “to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at

679.

IV.    DISCUSSION

       a.      The United States’ Motion to Substitute Party 13

       The United States moves to substitute itself in place of defendant Director of CfA-

CXC. 14 (D.I. 3) David C. Weiss, United States Attorney for the District of Delaware, pursuant

to his authority under 24 U.S.C. § 233(c) and 28 C.F.R § 15.4, certified that defendant Director

CfA-CXC Center for Astrophysics/Harvard-Smithsonian was an employee of the Smithsonian

Institution and was acting within the scope of his employment at the time of the incidents giving

rise to this suit. (D.I. 3, Ex. B) Plaintiff failed to respond directly to the United States’ motion;

however, plaintiff disputes the facts in the certification and seeks discovery to probe those facts,




13
   The United States’ motion to substitute party is “a non-dispositive pretrial matter that can be
determined by a magistrate judge under 28 U.S.C. § 636(b)(1)(A).” Eastman Chemical
Company v. Alphabet Inc., C.A. No. 09-971-LPS-CJB, 2011 WL 13054223, at *1 n.1 (D. Del.
Dec. 9, 2011) (internal quotation marks omitted) (quoting Finova Capital Corp. v. Lawrence,
2000 WL 1808276, at *1 n.1 (N.D. Tex. Dec. 8, 2000)). Therefore, the court’s ruling on this
motion is subject to Fed. R. Civ. P. 72(a).
14
   Under the Westfall Act, “[u]pon certification by the Attorney General that the defendant
employee was acting within the scope of his office or employment at the time of the incident out
of which the claim arose, any civil action or proceeding commenced upon such claim in a United
States district court shall be deemed an action against the United States under the provisions of
this title and all references thereto, and the United States shall be substituted as the party
defendant.” 28 U.S.C. § 2679(d)(1) (emphasis added).


                                                  8
which the court addresses in section IV.b, infra. (D.I. 6 at 3–5, 9–11)

        The arguments related to the substitution of the United States for the Director of CfA-

CXC by both the United States and plaintiff mirror the arguments made the first time this case

was removed to this court. 15 To defeat the United States’ motion to substitute, plaintiff was

required to “come forward with specific facts rebutting” the U.S. Attorney’s certification that the

Director of CfA-CXC was an employee of the Smithsonian, an agency of the federal

government, acting within the scope of his employment during the time period relevant to this

action. Schrob v. Catterson, 967 F.2d 929, 935 (3d Cir. 1992); In re Subpoena In Collins, 524

F.3d 249, 251 (D.C. Cir. 2008). Plaintiff has failed to meet his burden to rebut the certification.

(D.I. 6) Instead of providing specific facts to rebut the certification, plaintiff cites four cases to

support his argument that the United States “should withdraw its certification.” (D.I. 6 at 9–11)

However, the cases plaintiff cites and which the court addresses in section IV.b, infra, have

nothing to do with a party’s right to conduct discovery on a U.S. Attorney’s certification.

Therefore, the United States’ motion to substitute party is granted.

        b.      Plaintiff’s Motion for Discovery and Oral Hearing 16

        In response to the United States’ certification that the Director of CfA-CXC was an

employee of the Smithsonian during the relevant time period, plaintiff seeks discovery and an

oral hearing to “take a careful look into Harvard-CfA plot” and to determine whether Harvard or

the Smithsonian “controls and administers” the Chandra X-ray Observatory. (D.I. 6 at 3–4)




15
   The court directs the parties to this court’s prior report and recommendation and the
memorandum adopting the report and recommendation for a review of the law on this point.
Mikkilineni v. Paypal Inc., C.A. No. 19-1391-SRF, 2020 WL 434330 (D. Del. Jan. 28, 2020);
Mikkilineni v. Paypal Inc., C.A. No. 19-1391-CFC, 2020 WL 871545 (D. Del. Feb. 21, 2020).
16
   Plaintiff’s motion for discovery is nondispositive and, therefore, the court’s rulings on these
motions are subject to Fed. R. Civ. P. 72(a).


                                                   9
        Although discovery and oral hearings are sometimes appropriate, a hearing is required

only “where there is a factual dispute which would decide the scope of employment issue, as the

crux of the certification dispute.” Schrob, 967 F.2d at 935; Haas v. Barto, 829 F. Supp. 729, 733

(M.D. Pa. 1993). Here, the U.S. Attorney’s certification is prima facie evidence that the Director

of CfA-CXC was an employee of the government acting within the scope of his employment in

the relevant time period. See id. As already discussed, plaintiff bears the burden to proffer

specific facts to rebut the certification and has failed to do so. (D.I. 6; D.I. 8)

        Plaintiff has not argued that the certification misinterprets the allegations in the amended

complaint. Instead, plaintiff argues that due process requires that the court grant him a hearing

and allow him discovery to determine the scope of employment issue. (D.I. 6 at 9–11)

However, the cases plaintiff cites do not support his argument. See Greene v. WCI Holdings

Corp., 136 F.3d 313, 316 (2d Cir. 1998) (“[N]o oral hearing is required by the Due Process

Clause” for “motions to dismiss in civil cases.”); Anchorage Assocs. v. Virgin Islands Bd. of Tax

Review, 922 F.2d 169, 178 (3d Cir. 1990) (holding “that if a motion for summary judgment is

filed in a court with a local rule . . . and the opponent fails to respond, a district court may

process the motion in accordance with Rule 56 without scheduling a hearing and conducting an

inquiry into the Poulis factors”); Spark v. Catholic Univ. of Am., 510 F.2d 1277, 1280 (D.C. Cir.

1975) (“[D]ue process does not include the right to oral argument on a motion.”); Dredge Corp.

v. Penny, 338 F.2d 456, 462 n.14 (9th Cir. 1964) (“The opportunity to be heard orally on

questions of law is not an inherent element of procedural due process, even where substantial

questions of law are involved.”).

        In addition, this court already addressed plaintiff’s Fifth Amendment Due Process Clause

arguments on this same issue. Mikkilineni, 2020 WL 871545, at *1–2. Because this court




                                                   10
already ruled on this issue, the court’s prior ruling continues to govern the case. Matter of Resyn

Corp., 945 F.2d 1279, 1281 (3d Cir. 1991) (“[W]hen a court decides upon a rule of law, that rule

should continue to govern the same issues in subsequent stages in the litigation.”). The court’s

prior ruling cited Federal Rule of Civil Procedure 78(b), District of Delaware Local Rule 7.14,

and several case authorities, all of which supported the conclusion that plaintiff’s due process

rights were not violated by this court’s prior denial of plaintiff’s request for oral argument on a

motion. Mikkilineni, 2020 WL 871545, at *1–2. Therefore, plaintiff’s motion for discovery and

an oral hearing is denied.

       c.      Plaintiff’s Motion for a Three-Judge District Court Panel

       Plaintiff also requests a “Three-Judge District Court.” (D.I. 6 at 1–2) Under 28 U.S.C. §

2284, “[a] district court of three judges shall be convened when otherwise required by Act of

Congress, or when an action is filed challenging the constitutionality of the apportionment of

congressional districts or the apportionment of any statewide legislative body.” Plaintiff asserts

no such claim here, nor does he state any other valid legal basis for convening a district court

panel of three judges. Therefore, plaintiff’s request for a three-judge panel is denied.

       d.      The United States’ 12(b)(1) Motions to Dismiss

       The United States argues that the court lacks subject matter jurisdiction over plaintiff’s

negligence claim because plaintiff did not file an administrative claim with the Smithsonian, as

he was required to do under the Federal Tort Claims Act. (D.I. 4 at 4–6)

       As the court addressed the first time this case was removed, because of sovereign

immunity, plaintiff’s only remedy for negligence claims against the Director of CfA-CXC would

arise from the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680. See Priovolos v. Federal

Bureau of Investigation, 686 F. App’x 150, 152 (3d Cir. 2017); 28 U.S.C. § 2679(b)(1). To




                                                 11
bring a valid claim under the Federal Tort Claims Act, plaintiff was required to file an

administrative claim with the Smithsonian before instituting his negligence claims against the

Director of CfA-CXC. See Jones v. U.S., C.A. No. 00-625-SLR, 195 F. Supp. 2d 591, 596 (D.

Del. 2002). The administrative claim requirement of the Federal Tort Claims Act applies to

plaintiff’s claims against the Director of CfA-CXC because the Smithsonian is a federal agency

and its employees are employees of the government. See Expeditions Unlimited Aquatic Enters.,

Inc. v. Smithsonian Inst., 566 F.2d 289, 297 (D.C. Cir. 1977). However, plaintiff failed to plead

that he filed an administrative claim with the Smithsonian. (D.I. 1, Ex. A) In addition,

plaintiff’s various filings contain no argument related to his failure to file an administrative

claim. (D.I. 6; D.I. 8) Moreover, the United States has proffered the Declaration of Judith

Leonard, General Counsel for the Smithsonian, which states that the Smithsonian has no record

of receiving a Federal Tort Claims Act claim from plaintiff. (D.I. 4, Ex. D) Based upon

plaintiff’s failure to file an administrative claim, plaintiff cannot cure the jurisdictional

deficiency by filing another amended pleading. See Adams v. Klein, C.A. No. 18-1330-RGA,

2019 WL 4143106, at *2 (D. Del. Aug. 30, 2019) (citing In re Burlington Coat Factory Sec.

Litig., 114 F.3d 1410, 1434 (3d. Cir. 1997) (“A court may deny leave to amend if amendment

would be futile.”). Therefore, the court recommends granting with prejudice the United States’

motion to dismiss plaintiff’s negligence and/or gross-negligence claims for lack of subject matter

jurisdiction.

        Plaintiff also brings a fraud and/or bad faith claim against the Director of CfA-CXC. 17

(D.I. 1, Ex. A at 20) However, “[t]he Federal Tort Claims Act exempts fraud and




17
   Neither party addressed this court’s subject matter jurisdiction over plaintiff’s fraud and/or bad
faith claim. Nonetheless, the court must, sua sponte, consider issues that go to subject matter


                                                  12
misrepresentation from the general waiver of sovereign immunity.” Maxberry v. Dep’t of the

Army, 952 F. Supp. 2d 48, 52 (D.D.C. 2013) (citing 28 U.S.C. § 2680(h)); Stoyanov v. Winter,

643 F. Supp. 2d 4, 10-11 (D.D.C. 2009)); see also Wilmington Trust, NA v. Adson, 2018 WL

3068328, at *3 (E.D. Pa. Jun. 20, 2018) (holding that a plaintiff’s fraud claim was barred by the

Federal Tort Claims Act under 28 U.S.C. § 2680(h)). Because “sovereign immunity has not

been waived regarding claims of fraud,” this court lacks subject matter jurisdiction over

plaintiff’s bad faith and/or fraud claim as well. See Maxberry, 952 F. Supp. 2d at 52. Allowing

plaintiff to amend his complaint would be futile because the Smithsonian enjoys sovereign

immunity from fraud claims. See id.; Adams v. Klein, C.A. No. 18-1330-RGA, 2019 WL

4143106, at *2 (D. Del. Aug. 30, 2019). Therefore, the court recommends granting with

prejudice the United States’ motion to dismiss plaintiff’s bad faith and/or fraud claims for lack of

subject matter jurisdiction. 18

        e.      The United States’ 12(b)(6) Motions to Dismiss

        The United States also moved, in the alternative, to dismiss all of plaintiff’s claims for

failure to state a claim upon which relief can be granted pursuant to Federal Rule of Civil

Procedure 12(b)(6). (D.I. 4 at 6–9) The United States argues that the amended complaint fails to

state violations of the Fifth or Fourteenth Amendments to the United States Constitution. (Id. at

8–9)




jurisdiction even when “the parties have disclaimed or have not presented” those issues.
Gonzalez v. Thaler, 565 U.S. 134, 151 (2012).
18
   The court’s recommendations to dismiss plaintiff’s negligence and/or gross-negligence and
bad faith and/or fraud claims for lack of subject matter jurisdiction eliminate the need to consider
the United States’ alternative argument to dismiss those claims for failure to state a claim upon
which relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). Therefore,
only plaintiff’s constitutional claims remain under consideration. (D.I. 1, Ex. A at 20)


                                                 13
       Plaintiff alleges that the Director of CfA-CXC violated the Fourteenth Amendment to the

United States Constitution. (D.I. 1, Ex. A at 20) However, the Director of CfA-CXC cannot

violate the Due Process Clause of the Fourteenth Amendment because the Smithsonian, as an

agency of the federal government, is not subject to the Fourteenth Amendment. Brown v. Philip

Morris, Inc., 250 F.3d 789, 800 (3d Cir. 2001); Life Savers Concepts Assoc. v Wynar, 387 F.

Supp. 3d 989, 996–97 (N.D. Cal. 2019) (quoting District of Columbia v. Carter, 409 U.S. 418,

424 (1973) (“[T]he ‘Fourteenth Amendment applies to the states, and actions of the Federal

Government and its officers are beyond the purview of the [Fourteenth] Amendment.’”); see also

Collins, 524 F.3d at 251 (“[T]he Smithsonian is an ‘agency’ of the United States under §

1442(a)(1).”). Plaintiff cannot fix this pleading deficiency by further amendment. See Life

Savers, 387 F. Supp. at 996–97; Adams, 2019 WL 4143106, at *2. Therefore, the court

recommends granting with prejudice the United States’ motion to dismiss plaintiff’s Fourteenth

Amendment violation.

       Plaintiff also alleges that the Director of CfA-CXC violated plaintiff’s rights under the

Fifth Amendment to the United States Constitution. (D.I. 1, Ex. A at 20) To state claim under

the Fifth Amendment’s Due Process Clause, a plaintiff must allege “that the government

deprived him of a liberty or property interest without providing notice and a meaningful

opportunity to be heard.” Day v. Ibison, 530 F. Appx. 130, 133 (3d Cir. 2013) (citing Mathews

v. Eldridge, 424 U.S. 319, 348 (1976)). Plaintiff’s claim appears to be based on the Director of

CfA-CXC’s denial of plaintiff’s request to use the Chandra X-ray Observatory. 19 (D.I. 1, Ex. A

at 16) Plaintiff alleges that the Director of CfA-CXC “took cover behind [the] Smithsonian,”



19
  To the extent plaintiff bases his Fifth Amendment claim on his disagreement with this court’s
earlier ruling, which denied his motions for an oral hearing, the court’s reasoning, citations, and
recommendation at section IV.b, supra applies. (D.I. 1, Ex. A at 16–19; D.I. 6 at 10–11)


                                                 14
which violated due process under the Fifth Amendment “under color of law.” (Id. at 19)

Plaintiff’s allegations fail to state any plausible claim for relief under the Fifth Amendment

because, among other reasons, he has not alleged that he was deprived of a liberty or property

interest. Because this is plaintiff’s second unsuccessful attempt, based on substantially similar

facts, to plead a violation of the Fifth Amendment’s Due Process Clause, further amended

pleadings on this claim would be futile. See Adams, 2019 WL 4143106, at *2. Therefore, the

court recommends granting with prejudice the United States’ motion to dismiss plaintiff’s Fifth

Amendment claim.

          f.     Plaintiff’s Motion to Remand

          Plaintiff argues that the court should remand the entire case under 42 U.S.C. § 233(c).

(D.I. 6 at 9) Because 42 U.S.C. § 233 provides no basis for this court to remand plaintiff’s

claims against the United States and for the reasons stated in sections IV.a, IV.d, and IV.e, supra,

the court recommends denying plaintiff’s motion to remand his claims against the United States.

The court’s recommendation to dismiss plaintiff’s claims against the United States eliminates the

federal claims warranting removal, and none of plaintiff’s remaining supplemental state law

claims against defendants GoDaddy, PayPal, and Shijil 20 invoke federal subject matter

jurisdiction. (D.I. 1, Ex. A at 20) Pursuant to the statute governing procedure after removal, 28

U.S.C. § 1447, “[i]f at any time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c) (emphasis added).

Therefore, the court recommends granting plaintiff’s motion to remand only his supplemental

state law claims against GoDaddy, PayPal, and Shijil to the Delaware Superior Court.




20
     None of these defendants opposed plaintiff’s motion to remand.


                                                  15
 V.    CONCLUSION

       For the foregoing reasons, the court recommends the following actions on the pending

motions:

       (1) GRANTING the United States’ motion to substitute party (D.I. 3);

       (2) GRANTING the United States’ motion to dismiss with prejudice (D.I. 4);

       (3) DENYING plaintiff’s motion for discovery and oral hearing (D.I. 6);

       (4) DENYING plaintiff’s motion for a three-judge district court panel (Id.); and

       (5) GRANTING-IN-PART and DENYING-IN-PART plaintiff’s motion to remand. (Id.)

       This Report and Recommendation regarding the United States’ motion to dismiss and

plaintiff’s motion to remand is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P.

72(b)(1), and D. Del. LR 72.1. The orders concerning the United States’ motion to substitute

party, plaintiff’s motion for discovery, and plaintiff’s motion for a three-judge district court

panel are nondispositive and subject to Fed. R. Civ. P. 72(a). The parties may serve and file

specific written objections within fourteen (14) days after being served with a copy of this

Report and Recommendation. Fed. R. Civ. P. 72(a)-(b)(2). The objection and responses to the

objections are limited to ten (10) pages each. The failure of a party to object to legal conclusions

may result in the loss of the right to de novo review in the District Court. See Sincavage v.

Barnhart, 171 F. App’x 924, 925 n.1 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878–

79 (3d Cir. 1987).

       The parties are directed to the court’s Standing Order In Pro Se Matters For Objections

Filed Under Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the

court’s website, http://www.ded.uscourts.gov.




                                                 16
        The Clerk of Court shall cause a copy of this Report and Recommendation to be mailed

to Plaintiff.


Dated: July 7, 2020                                       _________________________
                                                          Sherry R. Fallon
                                                          United States Magistrate Judge




                                              17
